Case 8:19-cr-00168-PX Document 21 Filed 04/03/19 Page 1of5

i USAO 2018R00356

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
*
v. * CRIMINAL NO. PX 4G CABOOSE
*
DEWAYNE DAVIS, ¥ (Wire Fraud, 18 U.S.C. § 1343;
* Forfeiture, 18 U.S.C. § 981(a)(1)(©),
Defendant * 21 U.S.C. § 853, 28 U.S.C. § 2461(c))
*
KREREEER
INFORMATION
COUNT ONE
(Wire Fraud)

The United States Attorney for the District of Maryland charges that:
Introduction

At all times relevant to this Information:

1. Defendant DEWAYNE DAVIS (“DAVIS”) was a resident of Maryland.

De Company A was a real estate company located in Silver Spring, Maryland.

3. From on or about June 25, 2014, through on or about May 16, 2016, Karen
Moran was employed by Company A as an administrative assistant whose duties included
certain accounting and bookkeeping responsibilities. Moran had access to electronic check-
making software and the paper checkbook of Company A.

4. At Capital One Bank, Moran maintained a personal checking account ending in
x9877 (the “Moran Account”).

5. At SunTrust Bank, Company A maintained an escrow account ending in x8355

(the “Escrow Account”) and an operating account ending in x8306 (the “Operating Account”).
Case 8:19-cr-00168-PX Document 21 Filed 04/03/19 Page 2 of 5

6. DAVIS was involved in a dating relationship with Moran between at least

approximately 2014 and 2016.
The Scheme to Defraud

7. Between at least in or about June 2015 and in or about May 2016, in the District
of Maryland and elsewhere, DAVIS and Moran devised a scheme and artifice to defraud
Company A and to obtain money from Company A by means of materially false and fraudulent
pretenses, representations, and promises, with the intent to defraud and with knowledge of the
scheme’s fraudulent nature (“the scheme to defraud”).

Manner and Means of the Scheme to Defraud

8. It was part of the scheme to defraud that DAVIS and Moran stole money from
Company A by drafting approximately $133,875 in unauthorized checks from the Escrow and
Operating Accounts made out to DAVIS and intended for the benefit of DAVIS and Moran.

9, It was further part of the scheme to defraud that DAVIS and Moran caused the
unauthorized checks to be deposited into the Moran Account, including through DAVIS’s
endorsing the checks and providing his Maryland driver’s license information on the checks.

10. It was further part of the scheme to defraud that DAVIS and Moran used the

funds stolen from Company A for their own personal benefit.
Case 8:19-cr-00168-PX Document 21 Filed 04/03/19 Page 3 of 5

The Charge

11. On or about September 30, 2015, in the District of Maryland and elsewhere, the

defendant,

DEWAYNE DAVIS,
for the purpose of executing and attempting to execute the scheme to defraud, knowingly caused
the transmission of a wire communication in interstate commerce, to wit, a wire transmission
from within Maryland through a server outside of Maryland, caused by depositing a $12,860

check from the Operating Account into the Moran Account.

18 U.S.C, § 1343
Case 8:19-cr-00168-PX Document 21 Filed 04/03/19 Page 4 of5

FORFEITURE ALLEGATION

The United States Attorney for the District of Maryland further finds that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in the event of the defendant’s conviction on
Count One of this Information.

2. As a result of the offense set forth in Count One, the defendant,

DEWAYNE DAVIS,
shall forfeit to the United States any property, real or personal, which constitutes or is traceable
to such violation, including but not limited to at least $133,875 in United States currency.
Substitute Assets
3. If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or,

é. has been commingled with other property which cannot be subdivided
without difficulty,
Case 8:19-cr-00168-PX Document 21 Filed 04/03/19 Page 5of5

the United States shall be entitled to forfeiture of substitute property, pursuant to 21 U.S.C.

§ 853(p), up to the value of the forfeitable property, that is, at least $133,875.

18 U.S.C. § 981(a)(1)(C)
21 U.S.C. § 853
28 U.S.C. § 2461(c)

“ by 2°
Ke tert b. bhar

Robert K. Hur

United States Attorney

 
